Exhibit 99.1 Contacts: Media: 703.373.0200 or ir@arlingtonasset.com Investors: Rich Konzmann at 703.373.0200 or ir@arlingtonasset.com Arlington Asset Investment Corp. Reports First Quarter 2017 Financial Results ARLINGTON, VA, April 25, 2017 – Arlington Asset Investment Corp. (NYSE: AI) (the “Company” or “Arlington”) today reported net income of $5.3 million, or $0.22 per diluted share, and non-GAAP core operating income of $14.2 million, or $0.60 per diluted share, for the quarter ended March 31, 2017. A reconciliation of non-GAAP core operating income to GAAP net income (loss) before income taxes appears at the end of this press release.
